Exhibit 10.7

 

THIRD AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS THIRD AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this
“Amendment”) is dated as of September 30, 2011, by and between ADVENIR@MARGATE,
LLC, a Florida limited liability company (“Seller”), and BEHRINGER HARVARD
MARGATE, LLC, a Delaware limited liability company (“Purchaser”).

 

Recitals

 

A.                                   Seller and Grand Peaks Properties, Inc.
(“Grand Peaks”) entered into a Real Estate Purchase and Sale Agreement dated as
of June 6, 2011, as amended by a First Amendment to Real Estate Purchase and
Sale Agreement dated as of July 21, 2011, and as further amended by a Second
Amendment to Real Estate Purchase and Sale Agreement dated as of July 28, 2011
(collectively, the “Agreement”), relating to certain real property and
improvements located in Broward County, Florida (the “Property”).  Pursuant to
an Assignment and Assumption of Real Estate Purchase and Sale Agreement dated as
of September 29, 2011, the Agreement has been assigned by Grand Peaks to
Purchaser.  Any initially capitalized terms used but not otherwise defined in
this Amendment shall have the meanings assigned to such terms in the Agreement.

 

B.                                     Seller and Purchaser wish to amend the
Agreement in certain respects.

 

Agreement

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Purchaser agree as follows:

 

1.                                       Incorporation of Recitals.  The
foregoing Recitals are incorporated herein by reference.

 

2.                                       Earnest Money.  Notwithstanding that
the Lender Consents have not yet been obtained, Purchaser agrees that $25,000 of
the Earnest Money (the “Non-Refundable Amount”) shall be non-refundable to
Purchaser even if the Lender Consents are not obtained.  Purchaser further
agrees that upon receipt of the Lender Consents, the Non-Refundable Amount shall
be delivered by Escrow Agent to Seller.  Purchaser shall remain entitled to
return of the Non-Refundable Amount in the event of a default by Seller under
Section 18(b) of the Agreement, and the Non-Refundable Amount shall be applied
against the Purchase Price if the Closing takes place.

 

3.                                       Lender Consents.  The second paragraph
of Section 5 of the Agreement is revised to read as follows:

 

“Within five (5) Business Days after the date of the Agreement, Purchaser shall
submit applications to the holders of the Existing Loans (the “Existing
Lenders”) seeking approval for the Assumption.  As requested by Purchaser,
Seller shall

 

--------------------------------------------------------------------------------


 

reasonably cooperate with Purchaser’s efforts to arrange for the Assumption. 
The obligations of the Seller and the Purchaser under this Agreement are
expressly contingent upon the Existing Lenders providing written confirmation
(the “Lender Consents”), prior to October 10, 2011, consenting to the Assumption
on terms satisfactory to Seller and Purchaser.  Purchaser shall keep Seller
apprised of its efforts and progress in obtaining the Lender Consents.  In the
event Purchaser is unable to obtain the Lender Consents prior to October 10,
2011 then, notwithstanding any provision herein to the contrary, the Earnest
Money (less the Non-Refundable Amount) shall be returned to Purchaser, the
Non-Refundable Amount shall be delivered to Seller, and this Agreement shall be
null and void and of no further force or effect, except for such continuing
obligations as are intended to survive the termination of this Agreement.  The
Lender Consents, to be effective, shall provide, in addition to the consent by
the Existing Lenders to the assumption by Purchaser of the Existing Loans, that
the Seller (and any guarantor, principal, key principal or any other entity
affiliated with Seller obligated or liable in any manner under the Existing
Loans) shall be released from any and all further liability under the Existing
Loans upon the assumption of the Existing Loans by Purchaser, with the exception
of any liability arising from the existence of hazardous materials on or before
the Closing Date.”

 

4.                                       Closing Date.  The first sentence of
Section 6 of the Agreement is revised to read as follows:

 

“Subject to the terms and conditions of this Agreement, the closing of the
transaction contemplated by this Agreement (the “Closing”) shall take place on
October 12, 2011; provided, however, that in the event of a storm in the
Atlantic Ocean that prevents Purchaser from obtaining any of the insurance
coverages required by Purchaser’s lender, the Closing Date shall be delayed
until such time as Purchaser is able to obtain such insurance.”

 

5.                                       Audit.  Seller understands that
Purchaser is required by certain governmental regulations to conduct a so-called
“3-14” audit in connection with its acquisition of the Property.  Seller agrees
to reasonably cooperate with Purchaser and make available to Purchaser such
financial reports as are reasonably required by Purchaser in order to comply
with such requirement, at no cost to Purchaser.

 

6.                                       No Other Changes.  Except as expressly
modified hereby, the Agreement remains in full force and effect in accordance
with its terms.  In the event of any conflict between the terms of the Agreement
and the terms of this Amendment, this Amendment shall control.

 

2

--------------------------------------------------------------------------------


 

7.                                       Counterparts.  This Amendment may be
executed in counterparts, each of which shall be deemed an original but both of
which shall constitute one and the same instrument.  Any signature to this
Amendment transmitted via facsimile or other electronic means shall be deemed an
original signature and shall be binding upon the parties hereto.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

SELLER:

 

 

 

ADVENIR@MARGATE, LLC, a Florida limited liability company

 

 

 

 

 

By:

ADVENIR@MARGATE GP, LLC, a Florida limited liability company, its Managing
Member

 

 

 

 

 

 

By:

ADVENIR, INC., a Florida corporation, its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen L. Vecchitto

 

 

 

Name:

Stephen L. Vecchitto

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

BEHRINGER HARVARD MARGATE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

Margate Peak, LLC, a Colorado limited liability company, its Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Luke C. Simpson

 

 

 

Luke C. Simpson

 

 

 

Manager

 

3

--------------------------------------------------------------------------------